                                                                                                  FILED
                                                                                         2020 Feb-14 PM 04:01
                                                                                         U.S. DISTRICT COURT
                                                                                             N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           WESTERN DIVISION

JAMES EDWARD WALLACE,                      )
                                           )
       Petitioner,                         )
                                           )
v.                                         ) Case No. 7:18-cv-01389-KOB-GMB
                                           )
ATTORNEY GENERAL OF THE                    )
STATE OF ALABAMA, et al.,                  )
                                           )
       Respondents.                        )

                             MEMORANDUM OPINION

       James Edward Wallace, an Alabama state prisoner, filed this habeas corpus

action pro se pursuant to 28 U.S.C. § 2254. (Doc. 1). On December 13, 2019, the

magistrate judge entered a report and recommendation that this action be dismissed

without prejudice for lack of jurisdiction because Wallace’s petition amounts to a

successive § 2254 application for which he lacks authorization from the Eleventh

Circuit, as required by 28 U.S.C. § 2244(b). (Doc. 6). On December 26, 2019, the

plaintiff filed timely objections. (Doc. 7).

       The petitioner received full pardons of his state-court convictions on

November 2, 1987 and again on October 26, 1998.1 (Doc. 7 at 2). He asserts that



1
  On November 2, 1987, the petitioner received a pardon on a conviction for receiving stolen
property, and on October 26, 1998 the petitioner received pardons for a 1990 possession of
marijuana conviction, Case No. CC 89-119 (Bibb Co., Ala.), and receiving stolen property, Case
No. CC83-81 (Bibb Co., Ala.). See State v. Wallace, 07-CC-1998-000140.00, at Doc. 1.
his sentences in Wallace v. State of Alabama, 07-CC-1998-000140.00 and 07-CC-

1998-000141.00, for second degree kidnapping and first degree sexual abuse, were

illegally enhanced based on those pardoned crimes. (Doc. 7 at 2–3). The petitioner

states that his claims are jurisdictional and, therefore, not limited by Rule 32, the

statute of limitations, or successive petition bars. (Doc. 7 at 2). The petitioner further

asserts that a new rule of law proves the circuit court did not have jurisdiction in two

of his convictions. (Doc. 7 at 3).

       None of these arguments impact whether this petition is successive for

purposes of 28 U.S.C. § 2244(b)(3)(A). Regardless of the merit in his petition, this

court lacks jurisdiction to consider it until the Eleventh Circuit authorizes the filing

of a successive petition. See e.g., Burton v. Stewart, 549 U.S. 147, 152–53 (2007);

In re Bradford, 830 F.3d 1273, 1277 (11th Cir. 2016) (stating that “when a petitioner

fails to seek permission from the court of appeals to file a second or successive

petition, the district court lacks jurisdiction to consider it”).

       Having carefully reviewed and considered de novo all the materials in the

court file, including the magistrate judge’s report and recommendation, and the

petitioner’s objections, the court finds that the objections are due to be

OVERRULED. The court ADOPTS the magistrate judge’s findings and ACCEPTS

his recommendation. Wallace’s petition for a writ of habeas corpus is due to be

DISMISSED WITHOUT PREJUDICE, for lack of jurisdiction.
The court will enter a separate Final Order.

DONE and ORDERED this 14th day of February, 2020.




                                ____________________________________
                                KARON OWEN BOWDRE
                                UNITED STATES DISTRICT JUDGE
